Citation Nr: 1032564	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  03-05 609A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to March 1969.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision by the Wilmington, Delaware 
Regional Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO denied service connection 
for right ear hearing loss.

In a May 2005 decision, the Board, in pertinent part, denied 
service connection for right ear hearing loss.  The Veteran 
appealed that decision to the United States Court of Appeals of 
Veterans Claims (Court).  In March 2006, the parties (the Veteran 
and the VA Secretary) filed a joint motion requesting that the 
Court vacate and remand that part of the Board's decision that 
denied service connection for right ear hearing loss.  In a March 
2006 order, the Court granted the motion, and vacated and 
remanded the part of the Board's decision that denied service 
connection for right ear hearing loss.

In September 2007, the Board remanded the case to provide the 
Veteran appropriate notice regarding the development of evidence 
relevant to his claim, and to take steps to obtain additional 
evidence.  The Board is satisfied that there has been substantial 
compliance with the remand directives.  The Board will proceed 
with review.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Following treatment for right ear drum perforation during 
service, hearing in the Veteran's right ear was within normal 
limits at separation from service.

2.  Current disabling right ear hearing loss was not shown until 
many years after service.




CONCLUSION OF LAW

The criteria for establishing service connection for right ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) redefined VA's duty to assist a claimant in the 
development of a claim for VA benefits.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2009).  The United States Court 
of Appeals for Veterans Claims (Court) has stated that the 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id.; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in 
the timing or content of VCAA notice is harmless, however, if the 
errors are not prejudicial to the claimant.  Conway v. Principi, 
353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are 
reviewed under a prejudicial error rule).

In this case, the RO provided VCAA notice in an October 2007 
letter, which advised the Veteran what information and evidence 
was needed to substantiate a claim for service connection, as 
well as what information and evidence must be submitted by the 
Veteran, and what information and evidence would be obtained by 
VA.  That letter also advised the Veteran how VA determines 
disability ratings and effective dates.  The case was last 
adjudicated in a December 2008 supplemental statement of the 
case.

The record reflects that VA has made reasonable efforts to obtain 
relevant records adequately identified by the Veteran, including 
service treatment records, post service treatment records, and VA 
examination reports.  VA has also obtained a medical opinion 
regarding the claim.  In the September 2007 remand, the Board 
directed that the Veteran be asked to sign a consent form for VA 
to request treatment records from Dr. Brams, a private physician 
from whom the Veteran reported receiving treatment for right ear 
problems.  In an October 2007 letter, the VA Appeals Management 
Center (AMC) asked the Veteran to sign a consent form for VA to 
request treatment records from Dr. Brams.  The Veteran has not 
returned a signed consent and has not submitted copies of those 
records.  In the absence of the Veteran's permission to request 
the records, VA must proceed to address the claim based on the 
available evidence.

In this case, the Veteran was notified and aware of the evidence 
needed to substantiate his claim, the avenues through which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran actively participated in the claims 
process by submitting written argument and reporting for VA 
examinations.  Thus, the Veteran was provided with a meaningful 
opportunity to participate in the claims process, and he has done 
so.  Any error in the sequence of events or content of the 
notices is not shown to have affected the essential fairness of 
the adjudication or to cause injury to the Veteran.  Therefore, 
any such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Conway, 353 F.3d at 1374, 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).  

Right Ear Hearing Loss

The Veteran has service-connected perforation of the right 
tympanic membrane.  Service connection for that disability was 
established effective from his separation from service.  The 
Veteran is seeking service connection for right ear hearing loss 
which he contends was caused by the same blast injury that caused 
the perforated tympanic membrane.  

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and sensorineural hearing loss becomes 
manifest to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court noted that 
38 C.F.R. § 3.385, "does not preclude service connection for a 
current hearing disability where hearing was within normal limits 
on audiometric testing at separation from service."  5 Vet. App. 
at 159.  The Court explained that:

[W]hen audiometric test results at a 
veteran's separation from service do not 
meet the regulatory requirements for 
establishing a "disability" at that time, 
he or she may nevertheless establish 
service connection for a current hearing 
disability by submitting evidence that the 
current disability is causally related to 
service.

5 Vet. App. at 160.

An October 1966 medical examination of the Veteran for entrance 
into service included audiological evaluation.  In that testing, 
pure tone thresholds in the right ear, in decibels, were 5 (20), 
10 (20), 10 (20), 15 (25), 5 (10) at the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz.  [The figures in 
parentheses represent ISO (ANSI) units, and are provided for data 
comparison purposes.]  

In May 1968, during his service, the Veteran was injured by a 
rocket-propelled grenade.  Service hospital records show that he 
was found to have a fragment wound in the right axilla, and a 
perforated right tympanic membrane.  On his service separation 
examination in March 1969, the Veteran reported a history of 
hearing loss, but the physician's summary of defects indicated 
that there was no present complaint of hearing loss.  
Audiological evaluation at that time showed pure tone thresholds 
in the right ear, in decibels, of 5, 5, 10, and 0 at 500, 1000, 
2000, and 4000 Hertz.  Testing at 3000 Hertz was not reported. 

In a June 1991 statement, the Veteran asserted that his hearing 
had steadily deteriorated.  In a December 2001 statement, the 
Veteran wrote that he could not hear as well in his right ear as 
he could in his left.  He stated that about fifteen years earlier 
he told a physician, Dr. Brams, that he had a scar on his right 
ear drum.  The Veteran indicated that Dr. Brams stated that the 
scar was present but was difficult to detect.

The March 2006 joint motion of the parties indicated that VA 
should attempt to obtain the Veteran's medical records from Dr. 
Brams.  As noted above, the Board, in the September 2007 remand, 
directed that VA attempt to obtain those records.  The AMC asked 
the Veteran for consent to request those records.  The Veteran 
did not provide consent.  "The duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Veteran had a VA audiology examination in January 2007.  He 
reported that he was exposed to loud noise during service in 
combat in Vietnam.  He noted that a rocket-propelled grenade 
exploded six feet from him.  He stated that with the grenade 
explosion he had a momentary loss of consciousness, and sustained 
shrapnel wounds and a perforated ear drum.  He stated that 
employer-sponsored testing in 2003 had shown diminished hearing.  
On the January 2007 VA audiological evaluation, pure tone 
thresholds in the right ear, in decibels were 15, 20, 30, 40, and 
50 at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech audiometry 
revealed speech recognition ability of 96 percent in the right 
ear.  The examiner noted that the Veteran did not have hearing 
loss at separation from service.  The examiner stated the opinion 
that it was less likely than not that the Veteran's hearing loss 
was caused by noise exposure during service.

The Veteran had another VA audiology examination in November 
2008.  The examiner reported having reviewed the Veteran's claims 
file.  The Veteran reported that he had medical treatment in 1968 
after the perforation of the right ear drum.  He stated that he 
had not experienced drainage from that ear over the years 
following the treatment.  Audiological evaluation revealed pure 
tone thresholds were identical to those on the January 2007 
examination.  Speech audiometry revealed speech recognition 
ability of 98 percent in the right ear.  The examiner's 
impression was mild sensorineural type hearing loss in both ears.  
The examiner noted that the Veteran's hearing was within normal 
limits at entrance into and separation from service.  The 
examiner stated the opinion that it is less likely than not that 
any temporary right ear hearing loss following the tympanic 
membrane perforation continued after service.

In April 2010, the Board requested an advisory opinion from a VA 
otolaryngologist as to whether it is more likely, less likely, or 
at least as likely as not that the Veteran's present right ear 
hearing loss was caused by service, to include acoustic trauma 
and the tympanic membrane perforation in service.  A Board 
Certified Otolaryngology Surgeon affiliated with a VA Medical 
Center reviewed the claims file and provided an opinion.  The 
physician described the records regarding events during the 
Veteran's service.  The physician referred to an otolaryngology 
textbook noting that hazardous noise had an immediate and often 
temporary effect on hearing, and did not produce delayed onset 
hearing loss, nor have a progressive or cumulative effect.  The 
physician noted that the rupture of the Veteran's ear drum at the 
time of the grenade explosion was likely to have expended some of 
the blast energy, and thus reduced the amount of energy affecting 
the inner ear.  The physician concluded that neither the acoustic 
trauma during service nor tympanic membrane perforation during 
service resulted in the Veteran's current right ear hearing loss.  
The physician found that there was no evidence to indicate that 
the Veteran has service-connected right ear hearing loss, and 
provided the opinion that it is less likely than not the 
Veteran's present right ear hearing loss was caused by service.

At the Veteran's separation from service, almost a year after the 
tympanic membrane perforation, the Veteran did not have impaired 
hearing.  While the Veteran currently has mild bilateral hearing 
loss, that hearing loss was not found until many years after 
service.  The otolaryngologist who reviewed the file in 2010 
provided a credible opinion, supported by clear explanation of 
the rationale for the opinion.  No health care professional has 
expressed support of a connection between the events during 
service and the current right ear hearing loss.  

The only opinion in favor of the claim is that of the Veteran and 
his representative.  However, it is now well established that lay 
persons without medical training, such as the Veteran and his 
representative, are not competent to opine on matters requiring 
medical expertise, such as the etiology of hearing loss.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 
38 C.F.R. § 3.159(a)(1) (competent medical evidence means 
evidence provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. 
Cir. 2007) (noting general competence to testify as to symptoms 
but not to provide medical diagnosis).  Thus, their opinions as 
to the relationship between the Veteran's perforated tympanic 
membrane or noise exposure in service and the Veteran's current 
hearing loss cannot constitute competent medical evidence.  

The Board also notes that the Veteran's representative has argued 
that the audiological findings on the separation examination are 
unreliable and that in essence, because the current hearing in 
the right ear is worse than the left, it can only be concluded 
that the Veteran's right ear hearing loss is related to the 
tympanic membrane perforation in service.  As noted above, the 
Veteran's representative, as a lay person, is not competent to 
opine on matters requiring medical expertise.  The 
otolaryngologist considered their argument as to the 
unreliability of the separation examination audiogram and 
dismissed it.  The examiner also explained, with reference to 
medical treatises, how the Veteran's hearing would not be 
permanently affected by a perforated tympanic membrane or in-
service noise exposure.  The otolaryngologist is highly qualified 
to determine the sufficiency of prior audiogram results and the 
etiology of hearing loss, while the Veteran and his 
representative, as lay persons, are not.  

Moreover, to the extent the Veteran contends that he has suffered 
from hearing loss since the perforated tympanic membrane in 
service, such contention is contrary to other evidence of record 
wherein the Veteran reported the onset of hearing loss 15 years 
prior to 2000 (i.e., 1985) and is not credible.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider 
conflicting statements of the veteran in weighing credibility).  
In any event, whether the symptoms he experienced in service or 
following service are in any way related to his current hearing 
loss disability requires medical expertise to determine.  See 
Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the 
veteran is competent to testify to the pain he has experienced 
since his tour in the Persian Gulf, he is not competent to 
testify to the fact that what he experienced in service and since 
service is the same condition he is currently diagnosed with.").  
In this case, the competent medical opinions of record are 
against such a finding.

In summary, the Veteran's hearing loss in the right ear was not 
shown in service or for many years thereafter, and the most 
competent and probative evidence fails to link the current 
hearing loss to service.  As such, the preponderance of the 
evidence is against the claim for service connection for right 
ear hearing loss.

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's 
claims, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


ORDER

Entitlement to service connection for right ear hearing loss is 
denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


